t c memo united_states tax_court joseph r rollins petitioner v commissioner of internal revenue respondent docket no filed date p caused the 401_k_plan of his wholly owned company to lend money to three entities in which p owned minority interests p’s company is the sole trustee of and the administrator of the 401_k_plan p also acted on the part of the borrower entities in agreeing to the loans held each of the loans was a prohibited_transaction within the meaning of sec_4975 i r c p a disqualified_person is liable for excise_taxes under sec_4975 and b i r c amounts to be determined held further p is liable for additions to tax under sec_6651 i r c for failure_to_file excise_tax returns amounts to be determined joseph r rollins pro_se denise g dengler for respondent memorandum opinion chabot judge respondent determined deficiencies in excise_taxes under section prohibited_transactions and additions to tax under sec_6651 failure_to_file tax_return against petitioner as follows year or taxable_period sec_4975 sec_4975 sec_6651 deficiencies additions to tax dollar_figure dollar_figure --- --- dollar_figure dollar_figure --- dollar_figure dollar_figure period ending date --- dollar_figure --- unless indicated otherwise all section and subtitle references are to sections and subtitles of the internal_revenue_code_of_1986 as in effect for the years and taxable_period in issue after concessions by respondent the issues for decision are as follows whether any of petitioner’s company’s sec_401 plan’s loans to entities partially owned by petitioner constituted prohibited_transactions within the meaning of sec_4975 if any of the loans were prohibited_transactions then whether petitioner had reasonable_cause for any of his failures to file excise_tax returns for and background the instant case was submitted fully stipulated the stipulations and the stipulated exhibits are incorporated herein by this reference on brief respondent concedes that there were loan interest payments which reduce both the sec_4975 b excise_taxes at another point on brief respondent concedes that petitioner has established that the principal of the loans was repaid there is still an issue whether the interest was paid we assume that where these concessions affect the sec_4975 excise_taxes these concessions may have consequential effects on the determinations of additions to tax under sec_6651 the parties have not presented any specific dispute as to the extent of these concessions and thus the instant report does not deal with matter any relevant unresolved dispute will be dealt with in proceedings under rule or as may otherwise be appropriate see 112_tc_51 unless indicated otherwise all rule references are to the tax_court rules_of_practice and procedure when the petition was filed in the instant case petitioner resided in atlanta georgia petitioner is a certified_public_accountant and a registered investment adviser also he holds various certifications in the area of financial planning and investment managing including certified employee_benefits specialist certified financial planner and charter financial consultant the plan petitioner owns percent of rollins associates p c a certified public accounting firm hereinafter sometimes referred to as rollins rollins has a sec_401 profit-sharing_plan known as rollins associates p c k profit sharing plan hereinafter sometimes referred to as the plan the plan’s predecessor dates back at least to at all times relevant herein the plan was tax-qualified under sec_401 and the plan’s underlying trust was exempt from tax under sec_501 rollins has been the sole trustee under the plan since the trustee is responsible for the following items as well as other items listed in the plan’s governing instrument investing managing and controlling the plan’s assets subject_to the direction of an investment manager if the trustee appoints one paying benefits required under the plan at the direction of the administrator and maintaining records of receipts and disbursements the trustee has the power to invest and reinvest the plan’s assets in such securities and property real or personal wherever situated as the trustee shall deem advisable under the plan rollins is to designate the plan’s administrator if rollins does not designate an administrator then rollins is to function as the administrator rollins has not designated an administrator petitioner owns percent of rollins financial counseling inc a registered investment advisory company hereinafter sometimes referred to as rollins financial in date rollins entered into an investment advisory agreement with rollins financial whereby rollins financial was to provide financial counseling services to rollins the agreement provides that petitioner as rollins financial’s ceo will make all investment decisions on behalf of rollins the recommendations developed by petitioner are based upon the professional judgment of petitioner the loans a overall as to each of the loans shown in table petitioner made the decision to lend the plan’s money in the indicated amount to the indicated borrower jocks jills charlotte inc hereinafter sometimes referred to as j j charlotte eagle bluff golf club llc hereinafter sometimes referred to as eagle bluff or jocks and jills inc j j charlotte eagle bluff and jocks and jills inc are hereinafter sometimes referred to collectively as the borrowers loan date date date date date date table borrower j j charlotte j j charlotte j j charlotte j j charlotte j j charlotte date eagle bluff date date date1 date jocks and jills inc jocks and jills inc jocks and jills inc jocks and jills inc amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number the parties’ stipulation states that the dollar_figure check is dated date however the stipulated exhibit shows that the check is dated date and the check processing stamps are consistent with the latter date our finding follows the stipulated exhibit rather than the stipulation b j j charlotte j j charlotte is a sports theme restaurant located in charlotte north carolina when j j charlotte was incorporated in date and on the dates shown supra in table petitioner was the only member of j j charlotte’s board_of directors and was j j charlotte’s vice president secretary and treasurer on the table dates petitioner also was j j charlotte’s registered agent when j j charlotte was incorporated petitioner owned all big_number shares of j j charlotte’s subscribed stock by date big_number additional shares were outstanding on the dates shown supra in table petitioner had an 93-percent interest in j j charlotte3 and his then-wife had a 70-percent interest there were other shareholders on date the next greatest percentage interest was dollar_figure percent petitioner signed the plan’s july and date checks to j j charlotte the record does not indicate who signed the checks that effectuated the first three loans shown in table petitioner signed all five of j j charlotte’s promissory notes to the plan on behalf of j j charlotte each of these promissory notes was a 12-percent-per-year demand note each stated that it was secured_by all the machinery and equipment at j j charlotte on date petitioner paid dollar_figure to the plan as a repayment on the j j charlotte loans all of the principal of the plan’s loans to j j charlotte has been repaid see supra note c eagle bluff eagle bluff was a golf club located in chattanooga tennessee from until eagle bluff was sold in petitioner was eagle bluff’s treasurer and its registered agent in georgia on date the plan lent dollar_figure to eagle so stipulated however the stipulated stock register shows that on date before the date of the last loan shown on table petitioner acquired big_number shares from another shareholder this raised petitioner’s interest to dollar_figure percent bluff at this time petitioner had a 8-percent interest in eagle bluff his equity amounted to dollar_figure out of a total of dollar_figure there were more than other partners the next greatest percentage interest was that of a couple who between them and their ira held an aggregate 8197-percent interest petitioner invested an additional dollar_figure in eagle bluff between and which increased his percent interest to petitioner signed the plan’s check to eagle bluff petitioner signed eagle bluff’s promissory note to the plan on behalf of eagle bluff the promissory note was a 12-percent-per- year demand note the note stated that it was secured_by all the property and equipment at eagle bluff at the time of the loan 12-percent interest was greater than market rate interest during rollins paid a total of dollar_figure of eagle bluff’s interest obligations to the plan because eagle bluff was not able to make the payments during november and date petitioner paid a total of dollar_figure rollins financial paid dollar_figure and rollins paid dollar_figure of eagle bluff’s principal obligations to the plan because eagle bluff was not able to make the payments all dollar_figure of these principal payments were treated as petitioner’s additional equity in eagle bluff petitioner fully intended he would receive the funds back from his equity when eagle bluff was sold all of the principal of the plan’s loan to eagle bluff has been repaid see supra note d jocks and jills jocks and jills inc is a corporation located in atlanta georgia petitioner was the secretary treasurer of jocks and jills inc in and and its registered agent in georgia in and on the dates shown supra in table petitioner had a 165-percent interest in jocks and jills inc there were more than other partners the next greatest percentage interest was of a partner who held percent petitioner signed the plan’s date date and date checks effectuating the loans to jocks and jills inc the record does not indicate who signed the check or checks that effectuated the first loan shown supra in table petitioner signed jocks and jills inc ’s promissory notes to the plan on behalf of jocks and jills inc the first promissory note dated date was in the amount of dollar_figure on date jocks and jills inc so stipulated the stipulated exhibit that serves as the foundation of the stipulated conclusions lists partners’ allocation percentages for jocks jills restaurant llc a separate_entity from jocks and jills inc in the absence of an explanation by the parties we have followed the language of the parties even to the use of the word partner rather than shareholder the two dollar_figure checks are made out to jocks and jills inc but the dollar_figure check is made out to jocks jills restaurants llc see supra note made a dollar_figure partial repayment of its second loan the second promissory note signed on date was in the amount of dollar_figure from the dates of the loans and the repayment we gather that this promissory note was for the remaining amounts due on the second third and fourth loans the record does not indicate whether promissory notes had been issued at the times the loans were made each of these promissory notes was a percent-per-year demand note each stated it was secured_by all machinery and equipment at jocks and jills inc after a series of monthly jocks and jills inc dollar_figure checks to the plan on date petitioner paid dollar_figure to the plan as a repayment plus interest on the dollar_figure jocks and jills inc loan on date jocks and jills inc paid dollar_figure to the plan as a repayment in full on the date promissory note the check making this payment had petitioner’s stamped signature all of the principal of the plan’s loans to jocks and jills inc has been repaid see supra note tax returns petitioner did not file any excise_tax returns forms return of excise_taxes related to employee benefit plans for the relevant taxable periods the record does not indicate whether the plan filed any_tax returns or information returns for any taxable periods u s department of labor on date respondent sent a letter to the department of labor notifying the department of labor that respondent was contemplating adjusting petitioner’s sec_4975 tax_liability this letter was sent pursuant to section a of the employee_retirement_income_security_act_of_1974 u s c a publaw_93_406 88_stat_829 erisa ‘74 on date respondent sent another letter to the department of labor stating that the matter was now before respondent’s appeals_office and asking for a response within days discussion6 i excise_taxes a parties’ contentions respondent contends that petitioner is a disqualified_person with respect to the plan in two capacities a a fiduciary of the plan sec_4975 and b the 100-percent owner of rollins the employer sponsoring the plan subpars e and h of sec_4975 respondent contends that the plan’s loans to sec_7491 relating to burden_of_proof was not drawn in issue by either side however for completeness and in light of petitioner’s pro_se status we note the following sec_7491 provides for shifting the burden_of_proof if certain conditions have been satisfied with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtitle a or b sec_7491 the sec_4975 taxes involved in the instant case are imposed by subtitle d the parties have not suggested any subtitle a or b component accordingly sec_7491 cannot operate to shift the burden_of_proof in the instant case see eg 119_tc_121 n affd 93_fedappx_473 3d cir sec_7491 relating to statistical information on unrelated taxpayers does not apply to the instant case sec_7491 imposes on respondent the burden of production with respect to the additions to tax under sec_6651 the parties’ stipulation that-- petitioner did not file any excise_tax returns forms return of excise_taxes related to employee benefit plans for the relevant taxable periods satisfies this obligation petitioner still has the burden of proving that the determined additions should not be imposed 116_tc_438 but see supra note finally the parties’ presentation of the instant case fully stipulated does not change the burden_of_proof rule b 95_tc_82 affd 943_f2d_22 8th cir entities in which petitioner had an interest were prohibited_transactions because the loans were transfers of the plan’s assets that benefited petitioner sec_4975 and the loans were dealings with the plan’s assets in petitioner’s own interest sec_4975 respondent contends that petitioner benefited from the loans in that the loans enabled the borrowers--all entities in which petitioner owned interests--to operate without having to borrow funds at arm’s length from other sources respondent summarizes the contentions regarding petitioner’s role as fiduciary as follows no documentation was provided of any security_interest under the u c c which would have protected the plan against other creditors of these companies stip para petitioner would have had to authorize any actions the plan took against the companies and its officers to collect its loans petitioner’s ownership_interest in these companies created a conflict of interest between the plan and the companies resulting in dividing his loyalties to these entities this conflicting interest as a disqualified_person who is a fiduciary brought petitioner within the prohibition against dealing with the income or assets of a plan in his own interest or for his own account sec_4975 petitioner maintains that as to each of the loans the interest rate was above market interest and was paid the collateral was safe and secure and the principal was repaid and the plan’s assets were thereby diversified and thus the plan’s portfolio’s risk level was significantly lowered the record does not indicate either the magnitude or continued petitioner acknowledges that he is a disqualified_person with regard to the plan because he owns rollins but he contends that none of the borrowers was a disqualified_person none of the loans was a transaction between him and the plan and he did not benefit from these loans either in income or in his own account we agree with respondent’s conclusion as to sec_4975 because of our concerns about how the statute should be applied to the evidence of record our conclusion that all of the opinions relied on by both sides are fairly distinguishable and the absence of applicable treasury regulations we first consider the background of sec_4975 b background sec_503 i r c sec_4941 tra ‘69 the internal_revenue_code of as originally enacted provided that if a charitable_organization sec_501 or a_trust which is part of an employees plan sec_401 engaged in a prohibited_transaction then the entity lost its sec_501 continued the nature of the plan’s other assets or either the magnitude or the timing of the plan’s obligations we note that sec_53_4941_d_-2 private_foundation_excise_tax regs interprets sec_4941 which is almost exactly the same as sec_4975 neither side cites this regulation for any purpose under the circumstances we do not explore in the instant opinion whether this regulation provides any insight into the meaning of sec_4975 exempt status sec_503 prohibited_transaction was defined as any of certain types of transactions between the entity and certain related_persons the types of transactions involved case-by-case analyses of arm’s-length standards-- determinations of reasonableness adequacy or preferential basis sec_503 in the congress concluded that as applied to private_foundations the arm’s-length standards of then-existing law required disproportionately great enforcement efforts violations of the law often resulted in disproportionately severe sanctions and at the same time the law’s standards often permitted those who controlled the private_foundations to use the foundations’ assets for personal noncharitable purposes without any significant sanctions being imposed on those who thus misused the private_foundations see h rept part 1969_3_cb_202 s rept 1969_3_cb_426 also see staff of the joint_committee_on_internal_revenue_taxation general explanation of the tax reform act of hereinafter sometimes referred to as the tra ‘69 blue_book the senate_finance_committee described its conclusions as follows sec_503 of the internal_revenue_code of was derived from sec of the internal_revenue_code_of_1939 that provision had been enacted in to minimize the need to apply subjective arm’s- length standards to avoid the temptation to misuse private_foundations for noncharitable purposes to provide a more rational relationship between sanctions and improper acts and to make it more practical to properly enforce the law the committee has determined to generally prohibit self-dealing transactions and to provide a variety and graduation of sanctions as described below the committee’s decisions generally in accord with the house bill are based on the belief that the highest fiduciary standards require that self-dealing not be engaged in rather than that arm’s-length standards be observed s rept 1969_3_cb_443 to the same effect see h rept part 1969_3_cb_214 see also tra ‘69 blue_book as a result in the tax reform act of publaw_91_172 83_stat_487 tra ‘69 the congress removed private_foundations from the old arm’s-length self-dealing requirements sec_101 of tra ‘69 and enacted sec_4941 sec_101 of tra ‘69 relating to taxes on self-dealing see h rept part 1969_3_cb_214 s rept 1969_3_cb_443 see also tra ‘69 blue_book sec_4941 provided the following general definition of self-dealing sec_4941 taxes on self-dealing d self-dealing -- in general --for purposes of this section the term self-dealing means any direct or indirect-- a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person b lending of money or other extension of credit between a private_foundation and a disqualified_person c furnishing of goods services or facilities between a private_foundation and a disqualified_person d payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation and f agreement by a private_foundation to make any payment of money or other_property to a government_official as defined in sec_4946 other than an agreement to employ such individual for any period after the termination of his government service if such individual is terminating his government service within a 90-day period the senate_finance_committee illustrated the application of these provisions in pertinent part as follows a self-dealing transaction may occur even though there has been no transfer of money or property between the foundation and any disqualified_person for example a use by or for the benefit of a disqualified_person of the income or assets of a private_foundation may consist of securities purchases or sales by the foundation in order to manipulate the prices of the securities to the advantage of the disqualified_person it has been suggested that many of those with whom a foundation naturally deals are or may be disqualified persons however the difficulties that prompted this legislation in many cases arise because foundations naturally deal with their donors and their donors’ businesses if a substantial donor owns an office building the foundation should look elsewhere for its office space interim rules provided in the case of existing arrangements are discussed below a recent issue_date of the american bar association journal discussing an instance of an attorney purchasing assets at fair_market_value from an estate he was representing suggests the problems even in fair_market_value self- dealing the ethics committee said that it is generally improper for an attorney to purchase assets from an estate or an executor or personal representative for whom he is acting as attorney any such dealings ordinarily raise an issue as to the attorney’s individual interest as opposed to the interest of the estate or personal representative whom he is representing as attorney while there may be situations in which after a full disclosure of all the facts and with the approval of the court it might be proper for such purchases to be made in virtually all circumstances of this kind the lawyer should not subject himself to the temptation of using for his own advantage information which he may have personally or professionally s rept 1969_3_cb_443 to the same effect see also tra ‘69 blue_book c sec_4975 erisa ‘74 by the congress reached similar conclusions about the same sorts of transactions involving employees plans section enacted by section a of erisa ‘74 imposes taxes on a disqualified_person who participates in a sec_4975 provides in pertinent part as follows sec_4975 tax on prohibited_transactions c prohibited_transaction -- general_rule --for purposes of this section the term prohibited_transaction means any direct or indirect-- a sale_or_exchange or leasing of any property between a plan and a disqualified_person b lending of money or other extension of credit between a plan and a disqualified_person c furnishing of goods services or facilities between a plan and a disqualified_person d transfer to or use by or for the benefit of a disqualified_person of the income or assets of a plan e act by a disqualified_person who is a fiduciary whereby he deals with the income or assets of a plan in his own interest or for his own account or f receipt of any consideration for his own personal account by any disqualified_person who is a fiduciary from any party dealing with the plan in connection with a transaction involving the income or assets of the plan prohibited_transaction between a plan and a disqualified persondollar_figure the close relationship between the congress’ reaction to the private_foundations problems in tra ‘69 and the employees plans problems in erisa ‘74 is evident in the general structures of sec_4941 private_foundations and employees plans and the identity of many elements of the definitions of prohibited_transaction sec_4975 and self-dealing sec_4941 the opening language of the definitions and many of the elements in the definitions subpars a b c and e of sec_4941 and subpars a b c and d of sec_4975 are word-for-word identical the erisa ‘74 conference joint statement of managers confirms at numerous points the tra ‘69 private_foundations origins of much of sec_4975 h conf rept c b sec_4975 requires respondent to notify the department of labor before issuing a notice_of_deficiency with respect to taxes imposed by sec_4975 or b our findings include the parties’ stipulations as to two such notifications sec_4975 is a cross-reference to coordination procedures under sec of erisa petitioner does not contend that the notification was insufficient or that any_action of the department of labor under erisa sec_406 relating to prohibited_transactions relating to exemptions from prohibited_transactions relating to procedures in connection with prohibited_transactions or relating to coordination between the treasury_department and the labor department affects the instant case see u s c accordingly we assume that all requirements as to notification of and coordination with the labor department have been complied with fiduciary responsibility rules in general the conference substitute establishes rules governing the conduct of plan fiduciaries under the labor laws title i and also establishes rules governing the conduct of disqualified persons who are generally the same people as parties_in_interest under the labor provisions with respect to the plan under the tax laws title ii this division corresponds to the basic difference in focus of the two departments the labor law provisions apply rules and remedies similar to those under traditional trust law to govern the conduct of fiduciaries the tax law provisions apply an excise_tax on disqualified persons who violate the new prohibited_transaction rules this is similar to the approach taken under the present rules against self-dealing that apply to private_foundations id pincite 1974_3_cb_456 prohibited_transactions in general --the conference substitute prohibits plan fiduciaries and parties-in-interest from engaging in a number of specific transactions prohibited_transaction rules are included both in the labor and tax provisions of the substitute under the labor provisions title i the fiduciary is the main focus of the prohibited_transaction rules this corresponds to the traditional focus of trust law and of civil enforcement of fiduciary responsibilities through the courts on the other hand the tax provisions title ii focus on the disqualified_person this corresponds to the present prohibited_transaction provisions relating to private_foundations the prohibited_transactions and exceptions there- from are nearly identical in the labor and tax provisions however the labor and tax provisions differ somewhat in establishing liability for violation of prohibited_transactions under the labor provisions a fiduciary will only be liable if he knew or should have known that he engaged in a prohibited_transaction such a knowledge requirement is not included in the tax provisions this distinction __________ generally the substitute defines a prohibited_transaction as the same type of transaction that constitutes prohibited self- dealings with respect to private_foundations with differences that are appropriate in the employee benefit area as with the private_foundation rules under the substitute both direct and indirect dealings of the proscribed type are prohibited conforms to the distinction in present law in the private_foundation provisions where a foundation’s manager generally is subject_to a tax on self-dealing if he acted with knowledge but a disqualified_person is subject_to tax without proof of knowledge id pincite c b pincite the substitute prohibits the direct or indirect transfer of any plan income or asset to or for the benefit of a party-in-interest it also prohibits the use of plan income or assets by or for the benefit of any party-in-interest as in other situations this prohibited_transaction may occur even though there has not been a transfer of money or property between the plan and a party-in-interest for example securities purchases or sales by a plan to manipulate the price of the security to the advantage of a party-in-interest constitutes a use by or for the benefit of a party-in- interest of any assets of the plan id pincite c b pincite the substitute also prohibits a fiduciary from receiving consideration for his own personal account from any party dealing with the plan in connection with the transaction involving the income or assets of the plan this prevents eg kickbacks to a fiduciary in addition the labor provisions but not the tax provisions prohibit a fiduciary from acting in any transaction involving the plan on behalf of a person or representing a party whose interests are adverse to the interest of the plan or of its participants or beneficiaries this prevents a fiduciary from being put in a position where he has dual loyalties and therefore he cannot act exclusively for the benefit of a plan’s participants and beneficiaries this prohibition is not included in the tax provisions because of the difficulty in determining an appropriate measure for an excise_tax id pincite c b pincite following present law with respect to private_foundations under the substitute where a fiduciary participates in a prohibited_transaction in a capacity other than that or in addition to that of a fiduciary he is to be treated as other disqualified persons and subject_to tax otherwise a fiduciary is not to be subject_to the excise_tax id pincite c b pincite after enacting erisa ‘74 the congress took a similar approach in sec_4951 enacted by sec_4 of the black lung benefits revenue act of publaw_95_227 92_stat_11 d prohibited_transactions each of the transactions listed supra in table was a loan respondent does not contend that any of the transactions fits under sec_4975 any direct or indirect-- b lending of money or other extension of credit between a plan and a disqualified_person but focuses only on subparagraphs d and e of sec_4975 we consider first whether any of the transactions fits under sec_4975 d -- any direct or indirect-- d transfer to or use by or for the benefit of a disqualified_person of the income or assets of a plan petitioner was a disqualified_person with respect to the plan because he was a fiduciary sec_4975 he owned rollins sec_4975 and redundant in the instant case he owned at least percent of rollins sec_4975 the transactions were uses by petitioner or for petitioner’s benefit of assets of the plan these assets of the plan were not transferred to petitioner as to each of the transactions before us petitioner sat on both sides of the table petitioner made the decisions to lend the plan’s funds and petitioner signed the promissory notes on behalf of the borrowers this flies in the face of the general thrust of this legislation to stop disqualified persons from dealing with the relevant employees plans or the plans’ assets the congress replaced prior laws’ arm’s-length standards and put in their place prohibitions on certain kinds of dealings with exceptions not relevant to the instant case the prohibitions were backed up by excise_taxes to be imposed without regard to whether the transactions benefited the employees plans however the congress chose to carry out this general thrust by enacting a series of detailed prohibitions the question before us at this point is whether petitioner violated one of these detailed prohibitions--direct or indirect use of a plan’s assets or income by petitioner or for petitioner’s benefit from the stipulations and stipulated exhibits we learn that petitioner held the largest interest in each borrower whenever that borrower received a loan from the plan petitioner had an 93-percent interest in j j charlotte petitioner’s then-wife had a 70-percent interest their combined holdings were times as great as the next-largest holding petitioner had a 8-percent interest in eagle bluff--three times as great as the next-largest holding petitioner had a 165-percent interest in jocks and jills inc --6-1 times as great as the next- largest holdingdollar_figure when eagle bluff was not able to make its payments to the plan petitioner made some of the payments intending the parties stipulated that he would receive his money back when the golf club was sold the erisa ‘74 conference joint statement of managers states this prohibited_transaction use of plan assets for the benefit of a disqualified_person may occur even though there has not been a transfer of money or property between the plan and a party-in-interest disqualified_person the statement of managers goes on to illustrate that use of a plan’s assets to on brief petitioner states that his ownership_interest s in the entities to which loans were made were roughly and petitioner is correct as to j j charlotte however his statement on brief substantially conflicts with the parties’ stipulations--and the stipulated exhibits--as to eagle bluff and jock and jills inc our findings are in accord with the parties’ stipulations petitioner does not enlighten us as to the source of his statement regarding his ownership interests in eagle bluff and jock and jills inc manipulate the price of a security to the advantage of a disqualified_person constitutes a prohibited_transaction in light of the legislative_history illustrating the meaning of this statutory provision it is apparent that the evidentiary record is consistent with a conclusion that petitioner derived a benefit as significant part owner of each of the borrowers from the borrowers’ securing financing without having to deal with independent lenders that is it is possible that petitioner derived a benefit however it also is possible that petitioner did not derive a benefit from the evidentiary record herein we cannot determine which of these possibilities is the more likely one when we examine the record for evidence that petitioner did not derive a benefit eg did not receive any money or did not enhance the values of his investments in the borrowers we find nothingdollar_figure petitioner has the burden of proving by a preponderance_of_the_evidence that the loans or any of them did not constitute uses of the plan’s income or assets for his own benefit rule a 290_us_111 95_tc_82 affd 943_f2d_22 8th cir petitioner’s denials on brief are not evidence rule b 48_tc_704 affd 413_f2d_1047 9th cir on the record before us petitioner has failed to carry this burden petitioner contends that the loans were good for the plan providing diversification and a good return with safe secure collateral in 88_tc_1474 the taxpayer sold stock to the employees’ pension_trust of the professional_corporation that he owned the taxpayer contended that the trust’s purchase would qualify as a prudent investment if judged under the highest fiduciary standards id pincite we concluded on that issue as follows after a review of the statutory framework and legislative_history of sec_4975 and the case law interpreting erisa sec_406 we conclude that the prohibited_transactions contained in sec_4975 are just that the fact that the transaction would qualify as a prudent investment when judged under the highest fiduciary standards is of no consequence furthermore the fact that the plan benefits from the transaction is irrelevant good intentions and a pure heart are no defense id pincite thus prudence of the investment and actual benefit to the plan are not sufficient to excuse petitioner from imposition of tax under sec_4975 if petitioner participated in a prohibited_transaction with respect to the plan respondent directs our attention to 96_tc_644 affd 972_f2d_150 7th cir in which we held that a transaction violated sec_4975 even though the taxpayer did not receive any direct payments from the plan petitioner correctly points out that the instant case is distinguishable from o’malley in o’malley the record showed that the plan paid the taxpayer’s legal fees and the taxpayer did not dispute the commissioner’s contention that this use of the plan’s assets benefited the taxpayer and thus constituted a prohibited_transaction o’malley v commissioner t c pincite petitioner states on brief that in the instant case there were no expenses paid_by the plan on behalf of the petitioner firstly petitioner’s statement on brief cannot substitute for petitioner’s failure to provide evidence of record secondly as the erisa ‘74 conference statement of managers extract shows even the use of a plan’s assets to enhance the price of a security can constitute a benefit within the meaning of sec_4975 h conf rept supra pincite c b pincite the record in the instant case does not enable us to find that the loans did not enhance or were not intended to enhance the values of petitioner’s equity interests in the borrowers petitioner contends that 963_f2d_1005 7th cir is a critical case in this area the cited court_of_appeals opinion deals with a number of issues we assume petitioner intends us to focus on that part of the etter opinion dealing with whether an employees plan’s investment in a joint_venture constituted a use of the employees plan’s assets for the benefit of a party in interest in the tax law a ‘disqualified person’ and thus is prohibited by u s c a d sec_4975 f 2d pincite the court_of_appeals summarized as follows the parties’ contentions on that issue and the court of appeals’ conclusions idem etter the plan participant argues that pease and miller the plan trustees benefitted from the plan’s investment in that they secured various tax advantages while not risking as much of their personal assets conversely appellees the plan trustees argue as the district_court found that by contributing less than of the purchase_price pease and miller enabled the plan to take advantage of a valuable opportunity these two views of the evidence as different as they may be are both permissible and the district court’s account is plausible therefore the finding of the district_court cannot be clearly erroneous 470_us_564 we agree with petitioner that etter is significant the court_of_appeals makes it plain that an employees plan’s assets could be used for the benefit of a disqualified_person in violation of sec_4975 even though none of the employees plan’s assets were transferred to the disqualified_person the resolution of the benefit issue depends on whether the party having the burden_of_proof has carried that burden on the basis of the evidence in the record our evaluation of the sparse evidence in the record of the instant case consistent with etter convinces us that petitioner has failed to carry his burden of proving that he did not use the plan’s assets for his own benefit our conclusion as to sec_4975 makes it unnecessary for us to determine whether the loans also violated sec_4975 in particular we do not decide whether we agree with respondent’s contention on brief that petitioner’s ownership interests in the borrowers-- created a conflict of interest between the plan and the companies resulting in dividing his loyalties to these entities this conflicting interest as a disqualified_person who is a fiduciary brought petitioner within the prohibition against dealing with the income or assets of a plan in his own interest or for his own account sec_4975 we note that the regulation on which respondent relies on this issue-- sec_54_4975-6 pension excise_tax regs - -deals with the furnishing of office space or a service and prohibits a fiduciary from causing a plan to pay an additional fee to such fiduciary to provide a service and prohibits an arrangement whereby such fiduciary will receive consideration from a third party in connection with such transaction none of these elements is suggested on the record herein and so it is not readily apparent that this regulation is relevant to this issue also an analysis of the effect of conflict of interest without more as a basis of violation of sec_4975 should take into account the statutory differences between the erisa ‘74 labor law provisions and the tax law provisions sec_406 and of erisa ‘74 codified a sec_29 u s c b and corresponds to subparagraphs e and f of sec_4975 however the tax law does not have an equivalent of sec_406 of erisa ‘74 b a fiduciary with respect to a plan shall not-- in his individual or in any other capacity act in any transaction involving the plan on behalf of a party or represent a party whose interests are adverse to the interests of the plan or the interests of its participants or beneficiaries the statement of managers h conf rept supra pincite c b pincite explains this difference between the labor and tax titles as follows in addition the labor provisions but not the tax provisions prohibit a fiduciary from acting in any transaction involving the plan on behalf of a person or representing a party whose interests are adverse to the interests of the plan or of its participants or beneficiaries this prevents a fiduciary from being put in a position where he has dual loyalties and therefore he cannot act exclusively for the benefit of a plan’s participants and beneficiaries this prohibition is not included in the tax provisions because of the difficulty in determining an appropriate measure for an excise_tax thus it appears that a conflict of interest involving a fiduciary’s obligations to the other party in a transaction may be actionable under the labor title but it may be that such a conflict of interest by itself may not be actionable under sec_4975 we shall deal with such matters under sec_4975 when confronted with a record in which we must decide the matters in order to resolve the case we hold for respondent that each of the loans supra table constituted a use of the plan’s assets for petitioner’s benefit in violation of sec_4975 ii failure_to_file tax returns in the portion of his brief dealing with the additions to tax for failure_to_file tax returns petitioner contends that-- nothing in this case indicates that there was abuse of any kind to the plan or its participants nor was there any economic benefit to the petitioner himself the petitioner has significant experience in administering and managing benefit plans and substantial experience in the asset management of plans when a taxpayer cannot rely upon the statutory authority itself to support his actions then the taxing system becomes sheer folly as the record will show the petitioner totally relied upon the statutory integrity of the transaction and to assert there was any abuse or that any assessment of penalties is warranted is an outrage respondent maintains petitioner was obligated to file tax returns for the sec_4975 taxes petitioner failed to do so petitioner did not have reasonable_cause for his failure_to_file tax returns and such failures result in additions to tax under sec_6651 we agree with respondent the relevant legal analysis about the application of sec_6651 to failures to file returns for sec_4975 taxes is set forth in 102_tc_499 and need not be repeated here relying on his own understanding of the law petitioner chose to sit on both sides of the table in each transaction 73_tc_946 affd 672_f2d_924 9th cir relying on his own understanding of the law petitioner did not see any need to file sec_4975 tax returns to report any of the transactions relying again on his own understanding of the law petitioner chose to submit the instant case fully stipulated without including evidence to show that he did not benefit from the transactions in 963_f2d_1005 7th cir the trustees succeeded in persuading the trial judge that they did not benefit from the employee plan’s investment in the joint_venture in the instant case petitioner failed to persuade the court that he did not benefit from the transactions petitioner’s good-faith belief that he was not required to file tax returns does not constitute reasonable_cause under sec_6651 unless bolstered by advice from competent tax counsel who has been informed of all the relevant facts 39_tc_93 affd on this point 324_f2d_633 8th cir there is no such evidence in the record in the instant case we hold for respondent on this issue to take account of the foregoing including respondent’s concessions decision will be entered under rule
